Title: To Alexander Hamilton from James Madison, 26 May 1801
From: Madison, James
To: Hamilton, Alexander


Department of StateWashington, May 26th. 1801.
Sir,
I have received your letter of the 20th enclosing one from Paris of March 23d. The Cession of Louisiana by Spain to the French Republic, referred to in the letter, had been previously signified to this Department from several sources, as an event believed to have taken place. Supposing you might wish to repossess the letter from Mr. C I herein return it.
I have the honor to remain,   Sir, Your Obedient servant
James Madison
General Hamilton
